DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

Priority
Receipt of foreign priority is acknowledged of certified copies of papers required by 37 CFR 1.55.

 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 was filed after the mailing date of the claims on 8/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: In line 10 of claim 1 recites “an external apparatus that is not currently and has not been connected” appears to have a typographical error, specifically “that is not currently”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2016/0360048 Yasuma in view of U.S. Patent Application 2017/0193962, Yoon et al. (hereinafter Yoon).

2. 	Regarding Claim 1, Yasuma discloses A display apparatus (Fig. 1: communication apparatus 101) comprising: 
 	a display (Fig 1: 101, [0025], attribute information displayed in a screen); 
 	a communicator configured to communicate with a plurality of external apparatuses (Fig. 5B; Communication apparatus 101 with a user interface display, primarily relating to a connection operation, see [0027]), using a user interface to issue a connection or disconnection instruction, see further Figs. 7A-7D, in which a disconnection operation is performed between items/additional devices); and 
 	a processor ([0030], The function of each processing unit is realized by an unshown control unit (for example, a CPU)) configured to: 
([0039], identification information obtaining unit 209 searches for other devices through a discovery process, e.g., equivalent to Fig. 4B, S411, see also Figs. 5A-5B for a connection operation, and Figs. 7A-7D for a disconnection), 
 	the connectable external apparatus corresponding to a new apparatus found through a search as an external apparatus that is not currently and has not been connected to the display apparatus, wherein the UI distinguishably displays the second item corresponding to the connected external apparatus and the second item corresponding to the connectable external apparatus (see [0039], identification information obtaining unit 209 searches for other devices through a discovery process, e.g., equivalent to Fig. 4A steps S401-S402 and displays the discovered devices, e.g., equivalent to Fig 4B, S411, see also Fig. 5A-5B for a connection operation, and Figs 7A-7D for a disconnection),
 	based on the second item corresponding to the connected external apparatus being selected in the UI, control the connected external apparatus to be disconnected from the display apparatus through the communicator (see Fig. 5A-5B for a connection operation, and Figs 7A-7D for a disconnection operation performed by a user on communication apparatus 101); and 
 	However, Yasuma does not explicitly disclose wherein the UI shows whether the connected external apparatus is turned on and currently connected or has been connected before and is currently turned off;
 	Yoon teaches wherein the UI shows whether the connected external apparatus is turned on and currently connected or has been connected before and is currently turned off (Figs. 2, 4, 6; 7, 8; [0068]-[0070], response to the power state of an external apparatus corresponding to the HDMI 1 being changed to the power-off state);


3. 	Regarding Claim 2, Yasuma discloses The display apparatus according to claim 1, wherein the UI is displayed to position the second item corresponding to the connected external apparatus adjacent to the first item (see Figs. 5A-5B for a connection operation involving two adjacent external devices, and Figs. 7A-7D for a disconnection operation performed by a user on communication apparatus 101 involving three external devices).

4. 	Regarding Claim 3, Yasuma discloses The display apparatus according to claim 1, wherein the UI is displayed to position the second item corresponding to the connectable external apparatus farther from the first item than the second item corresponding to the connected external apparatus ([0027], user connecting/disconnecting using a pinch out, drag, drop swipe and/or touch items relating to devices on a user interface, see also Fig. 5B for a swipe outward to connect, and a swipe down to disconnect in Fig 7D).

5. 	Regarding Claim 4, Yasuma discloses The display apparatus according to claim 1, wherein the processor is further configured to:
 	based on a user input for moving the second item corresponding to the connectable external apparatus close to the first item, control the connectable external apparatus of the moved second item corresponding to the connectable external apparatus to be connected to the display apparatus; and
(see [0027], user connecting/disconnecting using a pinch out, drag, drop, swipe, and/or touch of items relating to devices on a user interface, see also a swipe down to disconnect in Fig 7D).

6. 	Regarding Claim 5, Yasuma discloses The display apparatus according to claim 4, wherein the processor is further configured to:
 	based on a user input for moving the second item corresponding to the connectable external apparatus to the second item corresponding to the connected external apparatus, or moving the second item corresponding to the connected external apparatus to the second item corresponding to the connectable external apparatus, control the connectable external apparatus to be connected to the display apparatus, and the connected external apparatus to be disconnected from the display apparatus ([0027], user connecting/disconnecting using a pinch out, drag, drop swipe and/or touch items relating to devices on a user interface, see also Fig. 5B for a swipe outward to connect, and a swipe down to disconnect in Fig 7D).

7. 	Regarding Claim 6, Yasuma discloses The display apparatus according to claim 1, wherein the UI is displayed with second items corresponding to connected external apparatuses being distinguishable from a corresponding external apparatus that is being currently connected and a corresponding external apparatus that has been connected before (See Fig. 5D, previously connecting devices 102 and 103, before swiping up/pinching out to connect device 104).

 	Regarding Claim 7, Yasuma discloses The display apparatus according to claim 1, wherein the UI further comprises a message showing information about a status of the plurality of external apparatuses, and is displayed with the second item to respectively represent a position of the plurality of external apparatuses with respect to the display apparatus (see [0027], user connecting/disconnecting using a pinch out, drag, drop, swipe, and/or touch of items relating to devices on a user interface, see also Fig. 5B for a swipe outward to connect, resulting in a connection line 505 forming, and a swipe down to disconnect the connection line in Fig 7D).

9. 	Regarding Claim 8, Yasuma discloses The display apparatus according to claim 1, wherein the UI is displayed with a plurality of second items respectively corresponding to the plurality of external apparatuses to distinguish between connection and disconnection between the plurality of external apparatuses ((see [0027], user connecting/disconnecting using a pinch out, drag, drop, swipe, and/or touch of items relating to devices on a user interface, see also Fig. 5D for a swipe outward to connect several devices, and a swipe down to disconnect several devices in Fig 7D).

10. 	Regarding Claim 9, Yasuma discloses The display apparatus according to claim 8, wherein, based on a user input for moving second items corresponding to first and second external apparatuses close to each other, the processor is further configured to control the first external apparatus and the second external apparatus to be connected to each other (see [0027], user connecting/disconnecting using a pinch out, drag, drop, swipe, and/or touch of items relating to devices on a user interface, see also Fig. 5D for a swipe outward to connect several devices).

11. 	Claim 10 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 1.

12. 	Claim 11 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 2.

13. 	Claim 12 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 4.

14. 	Claim 13 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 5.

15. 	Claim 14 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 8.

16. 	Claim 15 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER KHALID/Examiner, Art Unit 2422